Citation Nr: 0823457	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating for 
patellofemoral pain syndrome of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial rating for patellofemoral pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned noncompensable disability 
ratings for patellofemoral pain syndrome of the left and 
right knee, respectively, effective November 13, 2004.  A 
June 2006 rating decision increased the initial disability 
ratings for patellofemoral pain syndrome of the left and 
right knee from 0 to 10 percent disabling for each knee, 
effective November 13, 2004.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran is seeking disability ratings in excess of 10 
percent for her service-connected right and left knee 
disabilities.  Additional development is needed prior to 
further disposition of the claim.

The veteran's left and right knee disabilities have been 
rated 10 percent disabling for each knee under Diagnostic 
Code 5020.  Diagnostic Code 5020 pertains to synovitis.  
Synovitis is rated based upon limitation of motion of 
affected parts, as arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5020 (2007).  Review of the record, however, suggests 
that the veteran may have instability of the knees as well.  

Although there was no clinical finding of instability on 
February 2005 VA examination, in the veteran's September 2006 
Statement in Support of Claim, she asserted that her VA 
doctors felt her condition is more severe than what the 
report of VA examination in February 2005 reflects.  The 
veteran further asserted that she has been provided with 
braces that she must wear "basically all the time" in an 
attempt to realign her knees, and that she has patellar 
subluxation and chondromalacia in both of her knees.  

While the record shows that a knee brace was recommended for 
use while exercising, there is no evidence showing that a 
brace is prescribed for daily use on account of any knee 
instability.  Further, there is no objective evidence of 
patellar subluxation, despite the veteran's contention.  It 
is possible that the veteran underwent treatment for her left 
and right knee disabilities after her VA examination in 
February 2005 and before her September 2006 statement, and 
records of this additional treatment may provide evidence of 
symptomology not previously considered by the RO.  The record 
contains some VA treatment records dated in April 2006, 
however they appear incomplete and it is unclear whether they 
were submitted by the veteran, herself, or included by the 
RO.  In any event, to ensure that the veteran's compete 
medical records are obtained, the RO should request the 
veteran's VA treatment records, dated from February 2005 to 
the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, given the veteran's contention that she has been 
diagnosed with patellar subluxation, a condition not 
diagnosed during her last VA examination in February 2005, 
and her contention that knee braces were prescribed due to 
instability, the Board finds that she should be afforded an 
additional VA examination.  A more contemporaneous VA 
examination is needed in order to assess the current severity 
of the veteran's bilateral knee disability.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the veteran's claim.  38 C.F.R. § 4.2 (2007).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's VA treatment 
records from the Portland, Oregon VA 
Medical Center pertaining to treatment 
of the veteran's left and right knee 
disabilities, dated from February 2005 
to the present.  

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of her service- 
connected left and right knee 
disabilities.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated tests, 
including x-rays, should be conducted.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right and left knee 
disabilities.  In particular, the 
examiner should provide the range of 
motion of the veteran's right and left 
knees, and should note the presence 
(including degree of severity) or absence 
of any subluxation or lateral instability 
of this joint. 

If subluxation or instability is not 
shown, the examiner should reconcile this 
finding with the veteran's reported use 
of knee braces on a daily basis.    

The examiner is also requested to note 
whether the veteran's right and left 
knees exhibit weakened movement, excess 
fatigability, or incoordination.   If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his knees repeatedly over a period of 
time. 

A complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the claim 
for increased initial ratings for left 
and right knee disabilities.  If further 
action remains adverse to the veteran, 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

